AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               Fl         D
                                    UNITED STATES DISTRICT Co                                                  APR O 6 2020
                                        SOUTHERN DISTRICT OF CALIFORNIA
           UNITED STATES OF AMERICA
                      V.
        CESAR NAN AGUILAR-MORONES (2)
                                                                       Case Number:         3: l 9-CR-05194-AJB

                                                                    BRIAN FUNK
                                                                    Defendant's Attorney
USM Number                     92591-308
□
THE DEFENDANT:
� pleaded guilty to count(s)        FOUR (4) OF THE INFORMATION

D    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                   Count
8: l 326(a) - Removed Alien Found In The United States (Felony)                                                          4




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of l 984.
D    The defendant has been found not guilty on count(s)
                                                              are         dismissed on the motion of the United States.
•�   Count(s)
�    Assessment: $100.00 - REMITTED


D    JVTA Assessment*: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
� Fine waived                D Forfeiture pursuant to order.filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circunistanccs.
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CESAR NAN AGUILAR-MORONES (2)                                            Judgment- Page 2 of2
CASE NUMBER:              3:19-CR-05194-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal·Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




·•     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ---------------
 at _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3: 19-CR-05194-AJB
